Per Curiam.
A married woman was offered as a witness. It was not denied that she had an interest in the cause, but the defendant in error showed a release which' she had executed without being joined by her husband, and contended that since the Act of 1848 a feme covert may make a conveyance or release of her estate in lands by a separate deed. This question arose in Peck v. Ward, 6 Harris 506. It was held that a married woman’s estate can only be conveyed according to the Act of 1770; that the Act of 1848 makes no change in the mode of alienation, though it does in the nature of a wife’s estate, and *363that a deed not executed by the husband, as well as the wife, gives no title to the grantee. The release in this ease was therefore void and of no effect; the interest of the witness was not taken away by it, and she ought to have been rejected.
Judgment reversed and venire de novo awarded.